   Case 20-18488-MBK         Doc 550     Filed 12/11/20 Entered 12/11/20 14:41:19              Desc Main
                                        Document     Page 1 of 4



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-2(c)                    Order Filed on December 11, 2020
     WASSERMAN, JURISTA & STOLZ P.C.                                    by Clerk
                                                                        U.S. Bankruptcy Court
     110 Allen Road, Suite 304                                          District of New Jersey
     Basking Ridge, NJ 07920
     (973) 467-2700
     Local Counsel for Bath Iron Works Corporation
     DANIEL M. STOLZ, ESQ.
     DONALD W. CLARKE, ESQ.

     JENNER & BLOCK LLP
     353 N. Clark Street
     Chicago, IL 60654-3456
     (312) 222-9350
     Counsel for Bath Iron Works Corporation
     WADE A. THOMSON, ESQ.
     CATHERINE STEEGE, ESQ.
     MICHAEL A. DOORNWEERD, ESQ.



     In re:


     CONGOLEUM CORPORATION1,                                      Chapter 11

                   Debtor.                                        Case No. 20-18488 (MBK)

                                                                  Judge: Hon. Michael B. Kaplan

                      JOINT STIPULATION AND [PROPOSED] ORDER OF
                     BATH IRON WORKS CORPORATION, CONGOLEUM
                CORPORATION, AND DVL KEARNY HOLDINGS, LLC AND DVL, INC.

              Bath Iron Works Corporation (“BIW”), Congoleum Corporation (“Congoleum” or

    “Debtor”), and DVL Kearny Holdings, LLC, and DVL, Inc. (collectively, “DVL”) (together, the

    “Parties”) hereby stipulate and agree, subject to the approval of the Court, as set forth below.


DATED: December 11, 2020




                                                       1
Case 20-18488-MBK         Doc 550     Filed 12/11/20 Entered 12/11/20 14:41:19              Desc Main
                                     Document     Page 2 of 4



        WHEREAS, BIW, Congoleum, and DVL are parties to a case pending in the New Jersey

 District Court captioned DVL Inc. et al. v. Congoleum Corp. and Bath Iron Works Corp., 2:17-

 04261-KM-JBC (D.N.J.) (the “DVL Lawsuit”).

        WHEREAS, the Parties engaged in expert discovery in the DVL Lawsuit and submitted

 the following reports:

             a. Congoleum submitted an affirmative report by David Bronner.

             b. BIW submitted two responsive reports to Mr. Bronner’s report: one by Stephen

                Fraidin and one by Edward Rock.

 THEREFORE, THE PARTIES HEREBY STIPULATE AS FOLLOWS:

        1.      Out of interest in efficiency and judicial economy, if the following experts were

 called to testify live in the current action (Case No. 20-18488), they would testify consistent with

 their written reports submitted in the DVL Lawsuit, and therefore the Parties agree that their reports

 can be used in the above-captioned matter to the extent they offer admissible opinions: David

 Bronner, Edward Rock, and Stephen Fraidin.

        2.      DVL reserves and preserves all rights to object to the settlement hearing occurring

 and preserves all rights to object during any hearing if such hearing proceeds, including any

 objections to a hearing reaching the point of expert testimony. Further, DVL does not consent to

 the entry of final orders or judgments by the bankruptcy court and nothing in this stipulation or

 otherwise shall be deemed to be a consent, waiver or other relinquishment of any such rights by

 DVL. Nor does DVL in any way waive or otherwise relinquish its right to seek to withdraw the

 reference of this or any other case or proceeding pursuant to 28 U.S.C. § 157(d).




                                                   2
Case 20-18488-MBK     Doc 550    Filed 12/11/20 Entered 12/11/20 14:41:19       Desc Main
                                Document     Page 3 of 4



 Dated: December 10, 2020                      Respectfully submitted,

                                               /s/ Daniel M. Stolz
                                               Daniel M. Stolz
                                               WASSERMAN, JURISTA & STOLZ
                                               110 Allen Road, Suite 304
                                               Basking Ridge, NJ 07920
                                               (973) 346-7600

                                               Ralph J. Marra
                                               Eric T. Kanefsky
                                               CALCAGNI & KANEFSKY, LLC
                                               1085 Raymond Blvd.
                                               14th Floor
                                               Newark, NJ 07102
                                               (862) 397-1796

                                               Catherine L. Steege (pro hac vice)
                                               Michael A. Doornweerd (pro hac vice)
                                               Wade A. Thomson (pro hac vice)
                                               JENNER & BLOCK LLP
                                               353 N. Clark Street
                                               Chicago, IL 60654
                                               (312) 222-9350

                                               Attorneys Bath Iron Works Corporation

                                               /s/ Warren A. Usatine
                                               Warren A. Usatine
                                               Felice R. Yudkin
                                               Rebecca W. Hollander
                                               COLE SCHOTZ
                                               Court Plaza North
                                               25 Main Street
                                               Hackensack, NJ 07601
                                               Telephone: (201) 489-3000
                                               Facsimile: (201) 489-1536
                                               Email: wusatine@coleschotz.com
                                                      fyudkin @coleschotz.com
                                                      rhollander@coleschotz.com

                                               Attorneys for    Debtor   and   Debtor   in
                                               Possession

                                               /s/ Eitan D. Blanc
                                               Eitan D. Blanc, Esq.

                                           3
Case 20-18488-MBK     Doc 550    Filed 12/11/20 Entered 12/11/20 14:41:19      Desc Main
                                Document     Page 4 of 4



                                               Anthony R. Twardowski, Esq. (pro hac vice)
                                               Earl M. Forte, Esq. (pro hac vice)
                                               ZARWIN BAUM DEVITO KAPLAN
                                               SCHAER TODDY, P.C.
                                               2005 Market Street, 16th Floor One
                                               Commerce Square
                                               Philadelphia, PA 19103
                                               Tel: (215) 569-2800
                                               E-mail: eblanc@zarwin.com
                                                       artwardowski@zarwin.com
                                                       emforte@zarwin.com

                                               Attorneys for DVL, Inc. and DVL Kearny
                                               Holdings, LLC



 PURSUANT TO STIPULATION, IT IS SO ORDERED.

 Dated: December __, 2020                            _____________________________
                                                     Judge Michael B. Kaplan




                                           4
